DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.
 
Claims 13 is cancelled. Claims 12, 14-16 remain pending.

Response to Arguments
Applicant’s amendments presented in an RCE have been fully considered and they require the new grounds of rejection presented below.
It is noted that Applicant’s specification does not mention the phrase “rate matching information”, thus Examiner’s best understanding of this term in the claims is the use of “notify of punctured resources” as seen in figs. 3, 5, and the rejections below are presented with this interpretation in mind. In the case that this term refers to something else, Applicant is respectfully asked to provide a clear definition of the term and provide the citations in the specification as filed of where it can be found.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Yi et al. (US Patent Application Publication 2019/0098608; hereinafter Yi) in view of Bala et al. (US Patent Application Publication 2019/0165906; hereinafter Bala).
Regarding claim 12 Yi discloses a terminal comprising:
a receiver (fig. 11) that receives downlink control information including resource assignment information (paragraph 0077; DCI includes allocation information), rate (paragraphs 0134; data puncturing or rate-matching is indicated via retransmission DCI; paragraph 0153, puncturing information provided via DCI), and information indicating initial transmission or retransmission (paragraphs 0086, 0134; transmission or retransmission DCI); and
a processor (fig. 11) that determines that a resource indicated by the rate matching information is not available for data reception (paragraph 0054; wherein the known definition in the art for rate-matching is that the resource is not used or available for mapping or allocation).
Yi does not explicitly disclose, but Bala in the same field of endeavor discloses wherein the rate matching information included in the downlink control information indicates resources not available for data reception in units of symbols (paragraphs 0114-0119, 0136-0137; wherein the control information indicates the index or indices of punctured data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yi with the teachings of Bala, in order to increase reliability (Bala: paragraph 0104).
Regarding claim 14 the modified Yi discloses the terminal as claimed in claim 12. Yi does not explicitly disclose, but Bala in the same field of endeavor discloses wherein the rate matching information indicates resources not available for data reception in units of symbol groups (paragraphs 0114-0119, 0136-0137; wherein the control information indicates the index or indices of punctured data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yi with the teachings of Bala, in order to increase reliability (Bala: paragraph 0104).
Regarding claim 15 Yi discloses a system comprising:
a terminal (fig. 11) comprising:
a receiver that receives downlink control information including resource assignment information (paragraph 0077; DCI includes allocation information), rate matching information (paragraphs 0134; data puncturing or rate-matching is indicated via retransmission DCI; paragraph 0153, puncturing information provided via DCI), and information indicating initial transmission or retransmission (paragraphs 0086, 0134; transmission or retransmission DCI); and
a processor that determines that a resource indicated by the rate matching information is not available for data reception (paragraph 0054; wherein the known definition in the art for rate-matching is that the resource is not used or available for mapping or allocation), and
a base station (fig. 11) comprising:
a transmitter that transmits the downlink control information (paragraph 0077, DCI sent from base station to UE).
Yi does not explicitly disclose, but Bala in the same field of endeavor discloses wherein the rate matching information included in the downlink control information indicates resources not available for data reception in units of symbols (paragraphs 0114-0119, 0136-0137; wherein the control information indicates the index or indices of punctured data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date (Bala: paragraph 0104).
Regarding claim 16 Yi discloses a reception method performed by a terminal comprising:
receiving downlink control information including resource assignment information (paragraph 0077; DCI includes allocation information), rate matching information (paragraphs 0134; data puncturing or rate-matching is indicated via retransmission DCI; paragraph 0153, puncturing information provided via DCI), and information indicating initial transmission or retransmission (paragraphs 0086, 0134; transmission or retransmission DCI); and
determining that a resource indicated by the rate matching information is not available for data reception (paragraph 0054; wherein the known definition in the art for rate-matching is that the resource is not used or available for mapping or allocation).
Yi does not explicitly disclose, but Bala in the same field of endeavor discloses wherein the rate matching information included in the downlink control information indicates resources not available for data reception in units of symbols (paragraphs 0114-0119, 0136-0137; wherein the control information indicates the index or indices of punctured data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yi with the teachings of Bala, in order to increase reliability (Bala: paragraph 0104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0229152 – that discloses receiving, from a base station, information indicating a first physical resource supporting a first subcarrier spacing within a time interval and a second physical resource supporting a second subcarrier spacing within the time interval; receiving at least one of first scheduling information for the first physical resource and second scheduling information for the second physical resource; and performing the data transmission or reception on the basis of the at least one of the first scheduling information and the second scheduling information.
USPGPUB 2020/0008216 – which teaches resources are allocated for URLLC data transmission in a manner that minimally impacts eMBB data transmissions. In an example code block groups are configured for efficient multi-bit A/N feedback. Multi-bit A/N methods are disclosed with and without explicit resource allocation. Various preemption mechanisms are also described herein including, for example, puncturing, dropping the tail end of a transport block, and increasing rate matching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466